Citation Nr: 1634465	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  15-27 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for Department of Veterans Affairs nonservice-connected pension benefits (to include whether an overpayment of pension benefits was properly created).

(The issues of entitlement to service connection for glaucoma, for an acquired psychiatric disability, for a back disability, for a bilateral shoulder disability, for a right hip disability, for headaches, for an upper respiratory disability, for pes planus; the issues of entitlement to initial compensable evaluations for hemorrhoids and for a right hamstring disability; the issue of entitlement to an initial evaluation in excess of 10 percent for myofascial syndrome; and the issue of entitlement to a total disability rating based on individual unemployability, are addressed in a separate Board decision.)   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from July 7, 2000 to October 13, 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2016, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is in the claims file.  The Board notes that in a decision of August 2016, VA granted a waiver of the overpayment of pension benefits in the amount of $39,328.48.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the purpose of establishing entitlement to VA nonservice-connected pension, the Veteran served in the active military, naval, or air service, for 90 days or more during a period of war.  He currently has a compensable service-connected disability. 

CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have been met; the overpayment was not properly created.  38 U.S.C.A §§ 101(2), 101(24), 1502, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.12, 3.40, 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal as to the issue of basic eligibility for VA nonservice-connected pension benefits.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2015).  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

A person who originally enlists (enlisted person only) in a regular component of the Armed Forces after September 7, 1980, and any other person (officer as well as enlisted) who enters on active duty after October 16, 1981, and who has not previously completed a continuous period of active duty of at least 24 months or been discharged, or released from active duty under 10 U.S.C. § 1171  (early out), who does not complete a minimum period of active duty is not eligible for any benefit under Title 38, United States Code or under any law administered by VA based on that period of service.  38 C.F.R. § 3.12a.  The term "minimum period of active duty" means, for the purposes of this section, the shorter of the following periods: (1) 24 months of continuous active duty (non-duty periods that are excludable in determining VA benefit entitlement (e.g., see 38 C.F.R. § 3.15) are not considered as a break in service for continuity purposes but are to be subtracted from total time served); or (2) the full period for which a person was called or ordered to active duty.  38 C.F.R. § 3.12a(a).

The minimum period of active duty requirement does not apply: (1) to a person who is discharged or released under 10 U.S.C. §§ 1171  or 1173 (early out or hardship discharge); (2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; (4) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) to benefits under chapter 19 of title 38, United States Code.  See 38 C.F.R. § 3.12a (d). 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The record reflects that the RO granted entitlement to a permanent and total disability rating for VA nonservice-connected pension purposes, effective October 29, 2010.  Moreover, service connection has been established for cervical myofascial syndrome with a 10 percent rating, effective October 14, 2000.

In this case, the RO later determined that the allowance of the Veteran's claim for entitlement to VA nonservice-connected pension benefits was in error on the basis that the Veteran's period of service from July 7, 2000 to October 13, 2000, was less than the minimum active duty requirements for a disability pension.  The RO explained that although the Veteran's service qualified as wartime service, his total period of service was less than the required 24 months.  

The threshold question in a pension case is whether the Veteran has the requisite period of service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will be addressed.  In this case, the RO has already found that the Veteran has a permanent and total disability for VA nonservice-connected pension purposes. 

In terms of whether the Veteran has the requisite service, his DD Form 214 indicates that he served on active duty from July 7, 2000 to October 13, 2000. Therefore, the Veteran served during the wartime period of the Persian Gulf War for more than 90 days, establishing the basic criteria for wartime service.  38 C.F.R. § 3.3. 

Moreover, additional provisions apply to establish the minimum service needed for nonservice-connected pension benefits.  The provisions of 38 C.F.R. § 3.12a   include exceptions to the requirement for a minimum period of active duty.  The Veteran presently has a compensable service-connected disability.  He is currently service-connected for cervical myofascial syndrome, rated at 10 percent.  Therefore, the Veteran is covered by the exception listed in 38 C.F.R. § 3.12a(d)(3). 

The Veteran DD Form 214 shows that he served on active duty from July 7, 2000 to October 13, 2000, during the wartime period of the Persian Gulf War.  He currently has a compensable service-connected disability.  Therefore, the Board finds that the Veteran has established the requisite service for nonservice-connected benefits.  As such, the Veteran has met the criteria for basic eligibility for VA nonservice-connected pension benefits, and the creation of an overpayment of pension benefits was not proper. 
  

ORDER

Basic eligibility for VA nonservice-connected benefits is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


